DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THE EXAMINER’S STATEMENT OF REASONS FOR ALLOWABILITY
The following is an examiner’s statement of reasons for allowance: The closest prior art, Mika, fails to disclose, suggest and/or teach the claimed invention since the reference is silent in regards to an assessment circuit configured to control generation of first and second pacing waveforms to provide patterned-pacing-based hypertension therapy via dynamic adjustment of the pattern itself, as defined by the claimed elements (e.g., see ‘Arguments’).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-20 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: The claim(s) is amended as follows;

Claim 1.  A system comprising: a stimulation circuit configured to generate a first pacing waveform first and second pacing waveforms; a signal receiver circuit configured to receive physiologic information from the patient, and an assessment circuit configured to control generation of the first and second pacing waveforms to provide patterned-pacing-based hypertension therapy to a heart of a patient, including to control generation of the first pacing waveform having a first atrioventricular (AV) delay during a first pacing period to reduce patient blood pressure and [[a]]the second pacing waveform having a second AV delay, longer than the first AV delay, to prevent an increase in patient blood pressure during a second pacing period, and to dynamically alternate the first and second pacing periods, based on the received physiologic information, to provide a dynamic pattern of first and second
pacing waveforms to reduce patient blood pressure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040.  The examiner can normally be reached on Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE F LAVERT/Primary Examiner, Art Unit 3792